United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1736
                                   ___________

Yusef Brown,                            *
                                        *
                Appellant,              *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Scott Fisher,                           *
                                        * [UNPUBLISHED]
                Appellee.               *
                                   ___________

                              Submitted: October 26, 2011
                                  Filed: October 31, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Yusef Brown appeals the district court’s1 order dismissing with
prejudice his 28 U.S.C. § 2241 petition for lack of jurisdiction. Following careful
review, we affirm for the reasons provided by the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.